UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2007 China Logistics Group, Inc. (Exact name of registrant as specified in its charter) Florida 0-31497 65-1001686 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 23F. Gutai Beach Building No. 969, Zhongshan Road (South), Shanghai, China (Address of Principal Executive Office) (Zip Code) 86-21-63355100 (Registrant’s telephone number, including area code) 7300 Alondra Boulevard, Suite 108,Paramount, California 90723 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Paragraph Under a Current Report on Form 8-K/A as filed on March 18, 2008 China Logistics Group, Inc. filed the audited financial statements of Shandong Jiajia International Freight and Forwarding Co., Ltd. (“Shandong Jiajia”) for the years ended December 31, 2006 and 2005, which such financial statements included the report of Sherb & Co., LLP.We have received comments from the staff of the Securities and Exchange Commission which requested that we obtain a revised auditors’ report which refers to “the standards” rather than the “auditing standards” of the Public Company Oversight Accounting Board (PCAOB) as such reference to “auditing standards” of the PCAOB is too narrow and preclusive to other standards applicable to the audit.The comments from the staff also requested that such audit report omit reference to conducting the audit in accordance with “generally accepted auditing standards established by the Auditing Standards Board (United States).”On January 20, 2009 we filed a Current Report on Form 8-K/A which included the revised audit report of Sherb & Co., LLP on Shandong Jiajia’s financial statements for the years ended December 31, 2006 and 2005 in response to the staff’s comments.We have received subsequent comments from the staff of the Securities and Exchange Commission requesting that we file one Current Report on Form 8-K/A which includes both the financial statements of Shandong Jiajia which were included in our March 18, 2008 Form 8-K/A and the revised report of Sherb & Co., LLP which was included in our January 20, 2009 Form 8-K/A.This Form 8-K/A is being filed in response to the staff’s comment. - i - Item 2.01.
